 In the Matter of TRENTON-PHILADELPHIA COACH COMPANYandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICACase No. C-241.-Decided March 22, 1938Motor BatsIndust phtet ference,Restraint,and Coercion:anti-union state-ments ; persuading employees not to join'union;interference with and question-ing regarding;discrediting union and unionorganizers-Company-DominatedUnion:domination or interference with formation or administration-Contract:order to cease giving effectto-Collective Bargaining:refusal to negotiate withunion representative;dilatory tactics-UnitAppropriatefor Collective Bargain-ing:eligibility for membership in both of rival organizations;history ofcollec-tive bargaining relationswithemployer-Representatmves:proof of choice :applications for unionmembership-Discrintinatton:discharge for union activ-ity-Rcinstaternent Ordered-Back Pay:awarded.Mr. Geoffrey J. Cunniff,for the Board.Saul, Eevinq, Remick d Saul, by Mr. Thomas P. MikellandMr,Manus McHugh,of Philadelphia, Pa,, for the respondent.Mr. Charlton Ogburn,byMr. Arthur E. Reyman,of New YorkCity, for the Amalgamated.Mr. Gustave H. Wishnevsky,of Trenton, N. J., andMr. PhilipWerner,of Philadelphia, Pa., for the Association.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employes'of America, herein called the Amalgamated, the National Labor Re-lations Board, herein called the Board, by Stanley W. Root, RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania), issuedits complaint, dated July 17, 1937, against Trenton.-PhiladelphiaCoach Company, Trenton, New Jersey, herein called the respondent.The complaint alleged that the respondent had engaged and was en-1 Amalgamated's name is as stated in exhibits112 DECISIONS AND ORDERS113gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), (3), and (5) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act. In substance it wasalleged that the respondent had terminated the employment of andhad refused to employ Charles W. Daniels, John Conway, and WalterC. Johnson for the reason that they joined and assisted the Amalga-mated, thereby discouraging membership in the Amalgamated andinterfering with its employees in the exercise of the rights guaran-teed them by Section 7 of the Act; that a majority of its employeesengaged in ticket selling and operating and maintainingits busses,who constituted a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act, had desig-nated the Amalgamated as their agent for the purposes of collectivebargaining; that the respondent had refused to bargain with theAmalgamated as the exclusive representative of all the employeesin such unit; and that the respondent had caused to be organized andhad dominated and interfered with the administration and operationof Trenton-Philadelphia Coach Company Drivers' and Employees'Association,2 herein called the Association, a labor organizationwithin the meaning of Section 2 (5) of the Act.The respondent filed its answer, denying that it had engaged inunfair labor practices,and alleging that Charles W. Daniels, JohnConway, and Walter C. Johnson had been discharged because oftheir incompetency and their inability adequately to perform theduties and tasks assignedto them.Pursuant to notice,a hearing was held in Trenton, New Jersey,on July 29, 30, and 31,1937,before H. R. Korey, the Trial Examinerduly designated by the Board. The Board, the respondent, theAmalgamated,and the Association were represented by counsel and,participated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses,and to produce evidence bearing uponthe issues was afforded all parties.Subsequently,the Trial Examiner filed an Intermediate Report,dated September 16, 1937,finding that the respondent had engagedin unfair labor practices affecting commerce within the meaningof Section8 (1), (2), (3), and(5) and Section 2 (6) and(7) of theAct, and recommending that the respondent cease and desist there-from, offer full reinstatement with back pay to the discharged em-ployees, bargain with the Amalgamated,and withdraw recognitionfrom and disestablish the Association.Exceptions to the Inter-mediate Report were thereafter filed by the respondent and theAssociation.2 The correct title of the Association is "Trenton-Philadelphia Coach Company Driversand Employees Association." 114NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held before the Board on October11, 1937, in Washington, D. C., for the purpose of oral argument.The respondent, the Amalgamated, and the Association were repre-sented by counsel and participated in the oral argument.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence and findsthat no prejudicial errors were committed.Those rulings are herebyaffirmed.The Board has also reviewed the exceptions to the findingsand recommendations of the Intermediate Report and finds suchexceptions to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTrenton-Philadelphia Coach Company, a New Jersey corporation,has its principal place of business in Trenton, New Jersey. Since1931 it has been engaged in the business of transporting passengersand small packages by busses operated on a regular schedule betweenterminals in Trenton and Philadelphia, Pennsylvania.On January13, 1936, the respondent filed an application with the InterstateCommerce Commission for a certificate to operate as a common car-rier of passengers, baggage, express, and mail.Prior to April 12, 1937, the respondent employed approximately13 bus drivers, 3 mechanics and washers, and 4 ticket agents.We find that the respondent in the activities abovedescribed isengaged in traffic, commerce, -and transportation between New' Jerseyand Pennsylvania, and that the employees of the respondent engagedin ticket selling and in operating and maintainingitsbusses aredirectly engaged in such traffic, commerce, and transportation.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street, ElectricRailway and MotorCoach Employes of America is a labor organization affiliated withthe American Federation of Labor. It admits to membership thebus drivers, ticket agents, mechanics, and washers employed by therespondent.Trenton-Philadelphia Coach Company Drivers and EmployeesAssociation is an unaffiliated labor organization incorporated underthe laws of the State of New Jersey. It admits to membership all,employees of the respondent except those engaged in a clerical orsupervisory capacity. DECISIONS AND ORDERS115III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionAbout the middle part of March 1937 and the early part of April1937, Alexander H. Keeler, an organizer for the Amalgamated, andhis assistant, sought to organize the respondent's employees as a localof the Amalgamated.Many of the employees signed applicationsfor membership and delivered them to Keeler and his assistant.At the hearing, Earnest A. Killey, the respondent's treasurer, ineffect, admitted that he had tried during this period to discouragethe employees from becoming members of the Amalgamated.He tes-tified that he had told Daniels, one of the bus drivers, that he did notbelieve in labor unions, that he "couldn't see the paid organizerstaking dues from men who were not particularly interested in belong-'ing to a union by being forced to join such a union," and that labororganizers were parasites.He further testified that he asked "prob-ably all" of the respondent's employees if they were members of theAmalgamated.About April 1, 1937, a meeting of the bus drivers was held in oneof the respondent's busses in its yard in Trenton.The main purposeof the meeting appears to have been to discuss a request of the driversfor an increase in wages.Killey and Sidney J. Markin, the respond-ent's secretary and superintendent of maintenance, were present atleast during part of the meeting and discussed the question of increasewith the drivers.Subsequently, the increase went into effect retro-actively as of April 1, 1937.Both Daniels and Johnson, one of theticket agents, testified that, at their meeting, Killey and Markin againexpressed their objection to the respondent's employees belonging toa union, although Markin denied having made the statement attrib-uted to him by Johnson and Daniels.John Wade, the respondent's president and major stockholder, whohad been in Florida at the time of this meeting, returned on Saturday,April 10, 1937.On Monday, April 12, 1937, Daniels, Johnson, andConway, one of the bus drivers, were discharged for the reason,aswe find below, that they attempted to join and assisted theAmalgamated.The day following the discharges a paper, which had been drawnby Killey at Wade's direction, was circulated by Markin among therespondent's employees to be signed by them. The respondent's coun-sel stated that this paper was destroyed as soon as it had been signed.In marked contrast to their distinct recollection as to other incidents,which had occurred in the same period, Wade and Markin could notremember what the paper contained.With one exception, the pres-ent employees of the respondent who were questioned about the 116NATIONAL LABOR RELATIONS BOARDcontents of the paper, likewise had a suspicious and complete lapseof memory.Norman Edward Leaver, one of the respondent's em-ployees, reluctantly testified, however, that the paper incorporated astatement to the effect that the signer would not join "any outsideassociation" or become "affiliated with an outside association."Thecirculation of this paper the day after the three men had been dis-charged, cumulatively served to impress the respondent's hostilityto the Amalgamated upon its employees.We find that the respondent, by the acts above set forth, hasinterfered with, restrained, and coerced its employees in the exerciseof their right to self-organizations, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.B. Interference with and domination of the formation of Trenton-Philadelphia Coach Company Drivers and Employees AssociationThe respondent's discharge of the three employees on April 12,1937, because of their activity in behalf of the Amalgamated, followedby its circulation of the paper opposing an "outside" organization,prepared the ground for the formation of the Association.Donald William Heath, a bus driver who had been employed by therespondent for more than seven years and was later elected presidentof the Association, was an active participant in its formation.Be-tween April 15 and 20, 1937, he circulated a petition among therespondent's employees, partly during working hours, and requestedthose to sign it who desired to form an association among themselvesunaffiliated with any other union.Heath and other witnesses testifiedthat the Association was conceived and created by the respondent'semployees, uninfluenced by its officers.On the other hand, George A. Rogers, one of the respondent'sticket agents, testified, "I went to Mr. Killey and I asked him for araise.I said as soon as Mr. Wade comes up from Florida, I wouldlike to have a raise in pay.He said `You will have to have it come upthrough your Association now."'As Wade testified that he returnedfrom Florida on April 10, 1937, it is clear that Killey's statementwas made before the circulation of the petition by Heath betweenApril 15 and 20, 1937. Thus an official of the respondent apparentlyknew of the Association and its purposes before the respondent'semployees took any overt action to create it but quite evidently, f ore-seeing its arrival, announced his intention of dealing with it as thebargaining agency for the employees. DECISIONS AND ORDERS117The signatures of all the respondent's employees to the petitionwere promptly secured.Gustave H. Wishnevsky, an attorney whomaintained his office in the same suite as did Joseph J. Felcone, onecf the respondent's attorneys and, stockholders and its agent for theservice of process in New Jersey, drew the Association's certificate ofincorporation, which was also signed by all of the respondent's em-ployees.The certificate was filed in the office of the Secretary ofthe State of New Jersey on April 29, 1937, and, the same night, thefirst meeting of the Association was held.This, and all subsequentmeetings of the Association, were held in one of the respondent's bussesparked in its yard in Trenton, where Markin could see the employeeswho attended.Notices of the Association's meetings were eitherposted or written on a blackboard in the respondent's garage in Tren-ton.The respondent's officers gave the Association permission to usethe busses and the blackboard for these purposes.The total cost of incorporating the Association amounted to $54.50.Rogers, who was employed by the respondent as a ticket agent illthe same room as Killey, testified that he voluntarily loaned the Asso-ciation this sum by his own check and that each of the employeesagreed to pay him 50 cents a week until the entire sum was repaidto him.Rogers further testified that he was not particularly in-terested in the formation of the Association and that he attendedonly one of its meetings after he had delivered his check for $54:50,at which time his bank balance was less than $100.The respondent's attitude with reference to the Association is alsoreflected in Killey's testimony that he was opposed to labor unions,but that he liked the Association. In marked contrast to its ex-pressed hostility to the Amalgamated, the respondent readily, signeda contract with the Association.This contract recognized the Asso-ciation as the bargaining agent of its employees, but did not altertheir salaries or materially change their working conditions.We find that the respondent dominated and interfered with theformation of the Association and contributed support to it, andthereby interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act.C. The dischargesCharlesW. Danielswas discharged by Markin on April 12, 1937,atwhich time his average salary was $20 a week.He had beenemployed by the respondent as a bus driver for about three years.He applied for membership in the Amalgamated on April 3, 1937.In the latter part of March or the early part oT April 1937, Killeyquestioned him with reference to his membership in the Amalgamatedand told him not to have anything to do with it.During and prior 118NATIONALLABOR RELATIONS BOARDto the early part of April 1937, Daniels sought to induce his fellowemployees to join the Amalgamated and it was intended that he bepresident of the local when it received its charter.Markin testifiedthat, at the time he discharged Daniels, he knew of no reason fordischarging him except that he was acting pursuant to Wade's in-structions.At the hearing,the respondent'switnesses stated thatDaniels was discharged because he had been convicted and fined $12.50in December 1936 for speeding while driving a bus. It appears thatthe respondent advanced the amount of the fine to Daniels who repaidit at the rate of 50 cents a week. In January 1937, Daniels receiveda card signed by Killey and the safety engineer of the respondent'sinsurance company, certifying that he was an "Ace Driver, havingoperated a coach one year without a chargeable accident." 3OnApril 12, 1937,Killey gave Daniels a laudatory letter of recommenda-tion, which stated that his services were dispensed with because ofa rearrangement of the respondent's schedule.4Markin admittedthat other drivers employed by the respondent had been arrested forspeeding, but that Daniels was the only one who had been dischargedfor this reason.Wade testified that he considered Daniels to be agood driver,an honest man, and a"high class"employee.Between April 13 and 29, 1937, Daniels earned$18.On April 29,1937,he secured a position as a truck driver at an average salary of$18 a week.John Conwaywas discharged on April 12, 1937 by Markin andWade, at which time his average salary was about $24 a week.Forabout four years before,he had been employed by the respondent asa bus driver.Conway applied for membership in the Amalgamatedon April 2, 1937, and,since the middle part of March 1937,had triedto induce other employees to become members.At the time of hisdischarge,Markin and Wade told Conway that he was being dis-charged because the respondent intended to rearrange its bus scheduleand to eliminate one bus.Markin testified that, at the time Conwaywas discharged, this was the only reason for the discharge which heknew.Actually,no rearrangement of the bus schedule ensued. In-stead, the respondentdischarged Conway,Daniels, and another driver,who had beenengaged temporarily,and caused their work to be per-formed by theremaining employees and a driver who was hired onApril 12, 1937.At the hearing,the respondent gave three otherreasons forConway's discharge: (1) that he failed to wear his uni-form cap;(2) that he failed to "keep his envelope straight"; and(3) that he hadnot obtained a New Jersey bus driver's license.Con-way testified that he had not worn a uniform cap since he had beenS Board Exhibit No 3.;'Board Exhibit No. 4. DECISIONS AND ORDERS119employed by the respondent, that the respondent had not insistedthat a uniform cap be worn, and that, since February 1937, Killeyhad known that he did not have a New Jersey bus driver's license.Wade testified that for about a year he had known that Conway hadnot worn the uniform cap and that for about two years he had knownthat Conway had not been "keeping his envelope straight:"Markintestified that for more than four years he had known that Conwaydid not wear a uniform cap, and that he had been told that Conway,had been short in his tickets for two years before his discharge.Killey testified that since March 1937 he had known that Conway didnot have a New Jersey bus driver's license.Since about June 20, 1937, Conway has been employed as an auto-mobile driver, his earnings averaging about $20 a week.Walter C. Johnsonwas discharged by Killey on April 12, 1937, atwhich time his salary was $20 a week.He had been employed bythe respondent since September 1935 and was a ticket agent in itsterminal.He applied for membership in the Amalgamated inthe early part of April 1937, and beginning in the latter part ofMarch 1937, spoke with most of the respondent's drivers in an effortto have them join the Amalgamated also.Killey gave him noreason for his discharge except to say that he was acting pursuanttoWade's instructions.At the hearing, the respondent stated thatJohnson was discharged because he did not understand long-distancetariffs and because he used the respondent's telephone to make callsto stockbrokers during his working hours.Wade testified that itwas not against the respondent's rules to use its telephone duringbusiness hours for personal purposes, that Johnson had spoken bytelephone with stockbrokers since he had first been employed by therespondent, and that, although it took about three or four monthsfor one to learn how to read long-distance tariffs, Johnson hadbeen unable to do this during the entire time he had been employedby the respondent.Markin also testified that, on several occasionsand in his presence, Johnson had spoken on the telephone aboutstocks.According to Johnson, Markin and Killey asked him toadvise them as to which securities they should purchase.Johnson has earned no money since his discharge.Conclusion regarding the dischargesDaniels, Conway, and Johnson had not performed all of their dutieswith the degree of exactitude which an employer might have expectedfrom ideal employees.Apparently the respondent did not considerthis to be of any serious importance until after their activity in behalfof the Amalgamated commenced. They were all discharged atWade's direction on April 12, 1937, the next business day after he80618-38-voL. vi-9 120NATIONAL LABOR RELATIONS BOARDreturned from Florida and, as set forth above, long after the re-spondent knew of their alleged derelictions. It is apparent that therespondent has advanced unsubstantial excuses to hide its motivatingcause for discharging the three employees.We find that the respondent discharged Charles W. Daniels, JohnConway, and Walter C. Johnson because they attempted to join andassisted the Amalgamated and thereby interfered with, restrained,and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act. None of them has secured other regular orsubstantially equivalent employment since his discharge.D. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the employees of the respondent en-gaged in ticket selling and in operating and maintaining its bussesconstitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act. This allegationwas admitted by the answer. The employees in this unit, exclusive ofsupervisory employees, are eligible for membership in both the Amal-gamated and the Association.As indicated above, the respondententered into a collective bargaining agreement with the Associationas the agent of the employees in this unit.We find that the respondent's employees engaged in ticket sellingand in operating and maintaining its busses, excluding supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the re-spondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2.Representation by the Amalgamated of a majority in theappropriate unitAs we have indicated, prior to April 12, 1937, about 20 persons wereemployed by the respondent in the unit which we have found to beappropriate for the purposes of collective bargaining.On that day,the respondent discharged Daniels, Conway, Johnson, and a tempo-rary driver and subsequently hired two employees to replace them.At the hearing, the applications for membership in the Amalga-mated of 14 of the employees in this unit, which were all signed priorto April 13, 1937, were introduced into evidence.No objection wasraised to the admission of the applications into evidence.The respondent contended that the Amalgamated did not representthe employees in this unit for the reasons that membership cards in DECISIONS AND ORDERS121the Amalgamated were never issued to the applicants and also thata majority of the employees had subsequently changed their bargain-ing agent by becoming members of the Association.Application for membership in a labor union is of itself, in theabsence of evidence to the contrary, a designation of the union asthe applicant's bargaining agent.5A majority of the employees inthe appropriate unit having applied for membership in the Amal-gamated, it follows that the Amalgamated was designated as thebargaining agent for this unit on April 13, 1937.As we have indicated above, the Association was, in the ultimate;created by the respondent, dominated by it, and administered at itsdirection.Far from representing the - employees, the Associationwas devised and administered to prevent the employees from beingrepresented by a bargaining agent of their free choice and, in becom-ing members of it, the employees did not freely designate it to betheir bargaining agent.We find that on April 13, 1937, the Amalgamated was the dulydesignated representative of a majority of the employees in theappropriate unit.By virtue of Section 9 (a) of the Act, therefore,the Amalgamated was the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employment.3.The refusal to bargainKeeler testified that about April 13, 1937, he and his assistantattempted to communicate by telephone with Wade and Killey in aneffort to bargain with the respondent on behalf of its employees.Wade testified that he had been too busy to speak with them whenthey telephoned.Killey, however, testified that he had refused todeal with Keeler as the representative of the respondent's employees.We find that the respondent has refused to bargain collectivelywith the representative of its employees and thereby interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.E. Conclusion as to the unfair labor practicesWe find that the unfair labor practices in which the respondenthas engaged and is engaging tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.s SeeMatter of Clifford M. DeKay, doing business under the tradenameand style ofD d H Motor Freight CompanyandInternational Brotherhood of Teamsters Chauffeurs,Stablemen, and Helpers of America, Local UnionNo 9i9, 2 N L R. B 231, 237;Matter ofElbe File andBinder Company, Inc.andBookbinders, Manifold and Pamphlet Division,Local Union No. 119, International Brotherhood of Bookbinders,2 N. T, R. B. 906, 910. 122NATIONALLABOR RELATIONS BOARDTHE REMEDYThe respondent fostered the organization of the Association andencouraged its employees to become members of it in an attempt tocircumvent the duties imposed upon it by the Act and to thwartthe exercise of the rights guaranteed to its employees by Section 7of the Act.We shall therefore order the respondent to withdrawall recognition from the Association as an organization representingits employees for the purpose of dealing with the respondent, and.to. give no effect to the agreement negotiated with the Association asthe bargaining agent of its employees.As a majority of the respondent's employees in the unit which wehave found appropriate designatedthe Amalgamatedas their bar-gaining agent before the respondent'sunfair labor practice drovethem into the Association,we shall order the respondent to recognizeand bargain with it as the exclusive representative of all the em-ployees in that unit in respect to rates of pay, wages,hours of em-ployment, or other conditions of employment.We have found that the respondent discharged CharlesW.Daniels, John Conway, and Walter C. Johnson, for the reason thatthey had attempted to join the Amalgamated and had otherwise ex-ercised the rights guaranteed to them by Section 7 of the Act.Weshall therefore order the respondent to offer to reinstate them to theirformer positions and to pay to each of them a sum of money equalto that which he would normally have earned as wages during theperiod from the date of his discharge to the date of such offer of re-instatement,less the amount which he has earned during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding,the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America and Trenton-Philadelphia Coach Com-pany Drivers and Employees Association are labor organizations,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and the tenure of em-ployment of Charles W. Daniels, John Conway, and Walter C. John-son, and thereby discouraging membership in Amalgamated Asso-ciation of Street, Electric Railway and Motor Coach Employes ofAmerica, the respondent has engaged and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By dominating and interfering with the administration ofTrenton-Philadelphia Coach Company Drivers and Employees Asso-ciation and by contributing support to said organization,the respond- DECISIONS AND ORDERS123ent has engaged and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.4.The respondent's employees engaged in ticket selling, operatingand maintaining its busses, excluding supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.5.Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America was on April 13, 1937, and at all timesthereafter has been, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.6.By refusing to bargain collectively with Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employes ofAmerica as the exclusive representative of its employees in the appro-priate unit on April 13, 1937, the respondent engaged in unfair laborpractices, within the meaning of Section 8 (5) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid labor practices are unfair labor practices affect-ing commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Trenton-Philadelphia Coach Company, Trenton, NewJersey, and its officers, agents, successors, and assigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From in any manner dominating or interfering with the ad-ministration of Trenton-Philadelphia Coach Company Drivers andEmployees Association or with the formation or administration ofany other labor organization of its employees and from contributingfinancial or other support to Trenton-Philadelphia Coach CompanyDrivers and Employees Association or any other labor organization 124NATIONAL LABOR RELATIONS BOARDof its employees, and from recognizing Trenton-Philadelphia CoachCompany Drivers and Employees Association as a bargaining agencyof its employees;(c)From in any manner discouraging membership in Amalga-mated Association of Street, Electric Railway and Motor CoachEmployes of America or any other labor organization of its employ-ees by discriminating against its employees in regard to hire or tenureof employment or any term or condition of employment;(d) From giving effect to its agreement with Trenton-PhiladelphiaCoach Company Drivers and Employees Association;(e)From refusing to bargain collectively with AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employesof America as the exclusive representative of the employees engagedin ticket selling and operating and maintaining its busses, excludingsupervisory employees.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Charles W. Daniels, John Conway, and Walter C.Johnson immediate and full reinstatement to their former positionswithout prejudice to their seniority and other rights and privileges;(b)Make whole Charles W. Daniels, John Conway, and WalterC. Johnson for any loss of pay they have suffered by reason of theirdischarge, by paying to each of them a sum of money equal to thatwhich he would normally have earned from April 12, 1937, the dateof his discharge, to the date of such offer of reinstatement, less theamount which lie has earned during said period;(c)Withdraw all recognition from Trenton-Philadelphia CoachCompany Drivers and Employees Association as a representativeof its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work, and completely disestablishTrenton-Philadelphia Coach Company Drivers and Employees As-sociation as such representative;(d)Upon request, bargain collectively with Amalgamated Asso-ciation of Street, Electric Railway and Motor Coach Employes ofAmerica as the exclusive representative of its employees engaged inticket selling and operating and maintaining its busses, in respect torates of pay, wages, hours of employment, or other conditions ofemployment;(e) Immediately post notices in conspicuous places throughout itsplant stating (1) that the respondent will cease and desist as afore-said; (2) that the respondent withdraws and will refrain from allrecognition of Trenton-Philadelphia Coach Company Drivers andEmployees Association as a representative of its employees and com- DECISIONS AND ORDERS125pletely disestablishes it as such representative; and (3) that theagreement signed with Trenton-Philadelphia Coach Company Driversand Employees Association is void and of no effect; and maintainsuch notices for a period of at least thirty (30) consecutive days fromthe date of posting;(f)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply therewith.